Citation Nr: 9932554	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

Entitlement to an effective date prior to January 9, 1997, 
for an increased evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  That rating decision granted a 50 percent 
evaluation for PTSD effective January 9, 1997.  The veteran, 
who had active service from January 1968 to September 1969, 
appealed that decision. 

The Board would note that one issue developed for appellate 
review, entitlement to a total disability rating as a result 
unemployability due to service connected disabilities, is 
moot as a result of the following Board decision that grants 
a 100 percent schedular evaluation for PTSD.  In this regard, 
the Board would note that a recent VA General Counsel 
precedent opinion held that a claim for a total disability 
rating based on individual unemployability for a particular 
service-connected disability may not be considered when a 
schedular 100-percent rating is already in effect.  In doing 
so, the General Counsel noted that no additional monetary 
benefit would be available as a result of a grant of 
individual unemployability.  VAOPGCPREC 6-99 (June 7, 1999).

Finally, the veteran was scheduled for a hearing before a 
Member of the Board sitting at the RO in June 1999, but 
failed to appear.  His representative related at that time 
that the veteran had a transportation problem, and requested 
that the appeal be sent to the Board in Washington, D.C.  The 
appeal has since been referred to the Board for appellate 
review.  See 38 C.F.R. § 20.704(d) (1999).




FINDINGS OF FACT

1.  At an April 1997 VA examination, the veteran's Global 
Assessment of Functioning Score was 40, indicating major 
psychiatric impairment in several areas, including work, 
family relations, judgment, thinking or mood.  The examiner 
who performed that examination stated that the veteran's 
service-connected PTSD precluded his ability to be gainfully 
employed.

2.  The claims file does not reflect that the RO received 
notice, whether constructive or actual, of any increase in 
severity in the veteran's PTSD at any time prior to January 
9, 1997.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, 4.132, 
Diagnostic Code 9411 (1999).

2.  The effective date for the grant of an increased 
evaluation for the veteran's PTSD was correctly determined to 
be January 9, 1997.  38 C.F.R. §§ 3.155, 3.157, 3.400(o) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran's claim for an increased evaluation for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

By way of background, the veteran served in the United States 
Marine Corps and received a Combat Action Ribbon as a result 
of combat service in Vietnam.  In June 1994, the RO received 
a claim for service connection for PTSD, which was granted in 
an April 1995 rating decision.  A 30 percent evaluation was 
assigned in that rating decision.  

In January 1997, the RO received a claim for an increased 
evaluation.  The veteran requested a 100 percent evaluation 
for his PTSD, indicating that he received treatment at the VA 
medical center in Kansas City, Missouri.  In an enclosed 
statement, the veteran's wife related that the veteran was 
difficult to live with, and that he would have crying bursts.  

A VA discharge summary from the Kansas City VA medical center 
reflects that the veteran received in-patient psychiatric 
care from them from January 9, 1997 to June 13, 1997.  He was 
admitted from the Mental Health Clinic with chief complaints 
of feeling suicidal and had flashbacks from Vietnam.  The 
discharge summary noted that the veteran related that about 
eight months prior to admission crowds began bothering him, 
and that he had been sleeping poorly.  The veteran also 
reported hearing the voices of children who died in Vietnam.  
Upon mental status examination, the veteran was oriented to 
place, but slow in recollecting the year.  He was also slow 
in naming the President.  The discharge summary noted that 
the veteran's mood improved during his course of 
hospitalization, which led the author of the discharge 
summary to believe that psychiatric symptoms were the result 
of a depressive reaction, a possible adjustment disorder, or 
a possible Axis II diagnosis.  A Global Assessment of 
Functioning (GAF) score of 60 was rendered.  

As a result of his claim, the veteran was afforded a VA 
examination in April 1997.  The examiner related that the 
veteran was interviewed and his claims file reviewed.  The 
examiner noted that the veteran was employed until 1989, and 
that he left that employment as a result of an automobile 
accident that injured his neck.  The veteran related that he 
had bad memories of Vietnam, with nightmares and intrusive 
recollections.  The veteran also related that he had been 
socially isolated and suffered from poor sleep.  The veteran 
also said that he was receiving ongoing treatment from the 
Mental Hygiene Clinic in Kansas City where he received 
Mellaril and Trazodone.  

The veteran also informed the examiner that his symptoms had 
worsened lately, and that he would become jumpy and edgy.  
The veteran also related that he tore his telephone off the 
wall when he felt his daughter was using it too long.  The 
veteran also reported that police had been called to his home 
because of his rages, that he avoided people, and that his 
mood was morose.  

Objectively, the examiner commented that the veteran wore a 
heavy coat on a warm day, and was not too verbally 
productive.  Affect was described as rather flat.  The 
veteran was also characterized as impatient.  No delusions or 
hallucinations were noted, nor were suicidal or homicidal 
ideations.  The veteran was oriented to all three spheres, 
and judgment was intact.  A GAF score of 40 was related by 
the examiner, with significant symptoms of PTSD that appeared 
to be more severe lately.  PTSD symptoms were alternatively 
described as moderately severe and severe.  In any event, the 
examiner stated that the veteran's prognosis was poor, with 
an evident decline in initiative and efficiency that has 
precluded the ability to be gainfully employed.

In August 1997, the veteran was provided a hearing before an 
RO hearing officer.  The veteran related that his psychiatric 
symptomatology precluded his employment.  He also related 
that he has an exaggerated startle response, in response to 
noise.  The veteran related that he was on disability from 
Social Security.  (Parenthetically, September 1992 
correspondence from a private attorney informed him that he 
was disabled for Social Security disability benefits 
purposes, and a March 1993 claim for VA pension benefits was 
predicated on disability related to a nonservice-connected 
back disorder.)  Finally, the veteran related feelings of 
uselessness and suicidal ideation.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Psychoneurosis, such as PTSD, is evaluated under Diagnostic 
Code 9411.  The veteran's PTSD is currently evaluated as 50 
percent disabling.  Under that code, a 50 percent evaluation 
contemplates reduced reliability and productivity in 
occupational and social situations due to such symptomatology 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks that occur more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 70 percent evaluation envisions a lowered occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.  The 
revised schedular criteria incorporate the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV.)

In light of the above, the Board finds that the veteran's 
symptoms fall somewhere between the criteria for a 70 percent 
and a 100 percent evaluation.  The veteran has displayed 
suicidal ideation during this claim, which has been ascribed 
to either his service-connected PTSD by the VA examiner who 
performed the April 1997 VA examination or to a nonservice-
connected psychiatric problem by the clinician who drafted 
the above cited January 1997 discharge summary.  The veteran 
has also related impaired impulse control, reacting with 
disproportional anger towards his daughter for using the 
telephone too long.  These symptoms comport with a 70 percent 
evaluation.  Notably, the veteran had difficulty in naming 
the President at his April 1997 VA examination, and his 
irritability was noted to substantially interfere with his 
ability to be around others.  These symptoms comport with the 
criteria for a 100 percent evaluation.  Likewise, a GAF score 
of 40, which was noted at the April 1997, reflects major 
psychiatric impairment in several areas, including work, 
family relations, judgment, thinking or mood.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association, 1994.  
However, the veteran has never been noted to be unable to 
care for personal hygiene, and he has been oriented to all 
three spheres during this claim.  In a similar manner, the 
veteran has never displayed memory loss of names of close 
relatives, own occupation, or own name.  What is most 
compelling to the Board, however, is the examiner's April 
1997 statement that the veteran's PTSD has precluded 
employment.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that a 100 percent evaluation is warranted for 
the veteran's PTSD.  38 C.F.R. § 3.102 (1999).  

II.  Earlier Effective Date

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
Court has "noted that the use of the term 'well-grounded' 
should be confined to an evidentiary context.  '[W]here the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law'."  See Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)].

As noted above, the veteran originally filed a claim for 
service connection for PTSD in June 1994.  While initially 
denied because the RO did not have evidence of a diagnosis, 
an April 1995 rating decision granted service connection 
effective June 1994, when they first received the claim.  The 
RO granted a 30 percent evaluation.  The veteran was informed 
of that rating decision later that month.  In June 1995, the 
RO received a notice of disagreement from the veteran as to 
the disability evaluation.  This initiated appellate review, 
and the RO issued a statement of the case in July 1995.  
However, the veteran did not complete appellate review, and 
thus that decision became final one year after the April 1995 
notice.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

On January 9, 1997, the veteran was admitted to the VA 
medical center in Kansas City with psychiatric complaints.  
He was released on January 13, 1997.  On January 23, 1997, 
the RO received a formal claim for an increased evaluation 
from the veteran's representative. During the course of this 
current claim for an increased evaluation, the RO assigned an 
effective date of January 9, 1997 for the grant of a 50 
percent evaluation for PTSD.  The claims file does not 
reflect that the RO received any indication prior to January 
9, 1997 that the veteran sought an increased evaluation for 
his PTSD.

The veteran was provided a hearing before an RO hearing 
officer in August 1997.  The veteran informed an RO hearing 
officer that in April 1996 he went to a veteran's service 
organization in Kansas City, Missouri, and that he filed a 
claim with them.  Thereafter, the veteran continued, he moved 
to Kansas, and the service organization informed him that his 
VA paperwork would also transfer.  After further inquiry by 
the RO hearing officer, the veteran related that he filed a 
claim with a veteran's service organization that he had not 
designated to represent him.  

In an August 1997 statement, a national service officer from 
the organization that received the claim related that that 
organization received the claim for an increased evaluation 
on April 17, 1996 from another service organization.  
Further, the service officer related that she believed that 
the claim was lost in the mail.  Other evidence in the claims 
file includes a photocopied VA Form 21-4138, dated April 15, 
1996.  However, there is no indication on that form to show 
that it was received by the RO at any time prior to January 
9, 1997; in fact, the RO's date stamp is May 1997.

A "claim" is defined under 38 C.F.R. § 3.1(p) (1999) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  The law provides, in part, that 
increased ratings are effective as of the date of receipt of 
claim, or date entitlement arose (i.e., when it is factually 
shown that the requirements for the increased rating are 
met), whichever is later.  An exception to this rule is that 
the effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received by the VA within one 
year after that date.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o) (1999).  A report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. §§ 3.155(c), 3.157(a).

Looking at the above, the Board finds that the RO properly 
assigned January 9, 1997 as the proper effective date for the 
grant of an increased evaluation.  In doing so, the RO 
rightly construed the veteran's hospitalization that began 
that date as an informal claim within the scope of 38 C.F.R. 
§§ 3.155(c), 3.157(a).  This is the earliest that a claim for 
an increase can be discerned was received in the claims file.  
As such, the Board finds that the preponderance of the 
evidence is against the assignment of an effective date prior 
to January 9, 1997 for the grant on an increased evaluation.  

In denying an earlier effective date, the Board does have 
sympathy for the veteran.  Nonetheless, the Board would also 
point out that the Court has held that veterans are 
accountable for actions taken on their behalf by agents, as 
here a veterans service organization.  Brown v. Brown, 8 Vet. 
App. 40, 43 (1995), citing VAOGCPREC No. 11-92, May 14, 1992.  
(The Court also cited other agency law.)  While in this case 
the veterans service organization that received the April 
1996 claim was not the one he appointed, the fact remains 
that the VA is not responsible for the organization's failure 
to forward the claim to the RO.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1999).













ORDER

Subject to the criteria governing payment of monetary 
benefits, a 100 percent evaluation for PTSD is granted.

An effective date prior to January 9, 1997 for a grant of an 
increased evaluation for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

